Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:
The status identifier of claim 21 is incorrect, since there is no amendment to this claim in the claim amendment filed 08/09/2021.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy, US Patent Appl. Pub. No. 2012/0096248 in view of Priyadarshi et al., US Patent Appl. Pub. No. 2017/0192484.
Regarding claim 21, McCarthy discloses an apparatus comprising:
a controller to allocate (power controller 12 being computer component –  paragraph 0008, lines 5-7), to a component, a resource budget selected from a plurality of quantization levels (FIG. 1, paragraphs 0010-0012, FIG. 2, PS1-PS2, paragraph 0019, lines 4-6); and

McCarthy does not specifically state a second circuitry to estimate an operational phase of the component, (wherein the first circuitry is to adaptively update the plurality of quantization levels – limitation discloses by McCarthy, as indicated above, which is repeated in the claim language and cited here for clarity only, not as a deficiency), based on the estimated operational phase of the component and on a future operational phase of the component.
Priyadarshi teaches a processor-based system and method for dynamic clock and voltage scaling during various program execution phases of a processor (FIG(s) 1-4, Abstract, lines 1-2, paragraph 0001). Priyadarshi further teaches detecting and determining (via measurements and formulas – i.e. estimating) both the current program phase and the predicted upcoming program phase (i.e. the future operational state), utilizing core hardware (FIG. 1, 130 – i.e. a second circuitry) executing respective software/firmware (Abstract, lines 8-17, paragraphs 0005-0011, paragraph 0022, lines 1-9 and 29-36, paragraph 0023, lines 1-6, paragraph 0025, lines 6-23, paragraph 0026, paragraphs 0027-0028, paragraph 0030, lines 1-8, paragraph 0032, lines 16-48, paragraph 0034, lines 7-47). In Priyadarshi, the above-described system and functionality maximizes power savings and minimizes performance loss during memory-bound execution phase while optimizing performance during compute-intensive phases (paragraph 0007, lines 14-22, paragraph 0022, lines 1-9, 18-23, paragraph 0025, lines 6-23, paragraph 0030, lines 1-8, paragraph 0033, lines 1-8, paragraph 0036, lines 1-8).

Regarding claim 26, McCarthy discloses an apparatus comprising:
a first circuitry (power controller 12 being computer component –  paragraph 0008, lines 5-7) to apply a plurality of quantization levels to quantize an available budget for allocation to a processor (FIG. 1, paragraphs 0010-0012, FIG. 2, PS1-PS2, loopback from PS7-PS1, paragraph 0019, lines 4-6);
a second circuitry (cap analyzer 14 being computer component – paragraph 0008, lines 4-7) to dynamically set the plurality of quantization levels (FIG. 1, paragraphs 0012-0015, FIG. 2, PS4-PS7, paragraph 0019, lines 10-15).
McCarthy does not specifically state a third circuitry to estimate a future operational phase of the processor, (wherein the second circuitry is to dynamically set the plurality of quantization levels – limitation discloses by McCarthy, as indicated 
Priyadarshi teaches a processor-based system and method for dynamic clock and voltage scaling during various program execution phases of a processor (FIG(s) 1-4, Abstract, lines 1-2, paragraph 0001). Priyadarshi further teaches detecting and determining (via measurements and formulas – i.e. estimating) both the current program phase and the predicted upcoming program phase (i.e. the future operational state), utilizing core hardware (FIG. 1, 130 – i.e. a third circuitry) executing respective software/firmware (Abstract, lines 8-17, paragraphs 0005-0011, paragraph 0022, lines 1-9 and 29-36, paragraph 0023, lines 1-6, paragraph 0025, lines 6-23, paragraph 0026, paragraphs 0027-0028, paragraph 0030, lines 1-8, paragraph 0032, lines 16-48, paragraph 0034, lines 7-47). In Priyadarshi, the above-described system and functionality maximizes power savings and minimizes performance loss during memory-bound execution phase while optimizing performance during compute-intensive phases (paragraph 0007, lines 14-22, paragraph 0022, lines 1-9, 18-23, paragraph 0025, lines 6-23, paragraph 0030, lines 1-8, paragraph 0033, lines 1-8, paragraph 0036, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, incorporating the core hardware, as suggested by Priyadarshi, with the system and apparatus disclosed by McCarthy in order to implement a third circuitry to estimate a future operational phase of the processor, (wherein the second circuitry is to dynamically set the plurality of quantization levels – limitation discloses by McCarthy, as indicated above, which is repeated in the claim language and cited here for clarity only, 
Regarding claim 23, McCarthy further discloses the apparatus, wherein to adaptively update the plurality of quantization levels, the first circuitry is to adaptively update a number of quantization levels in the plurality of quantization levels (reduced number of quantized levels after adaptation by cap analyzer shown in FIG. 1 – paragraph 0015, lines 4-10).
Regarding claim 24, McCarthy further discloses the apparatus, wherein to adaptively update the plurality of quantization levels, the first circuitry is to adaptively update values of individual quantization levels in the plurality of quantization levels (large step notch 28 in FIG. 1 represents an updated value of power cap quantization level – paragraph 0015, lines 4-10).
Regarding claim 25, McCarthy further discloses the apparatus, wherein the component is to: apply throttling to reduce a current consumed by the component, in response to the component exceeding the allocated resource budget (clock throttling in step PS3 is repeatedly executed upon every cap adjustment – FIG. 2, output of step PS7, paragraph 0009, paragraph 0019, lines 8-10).
Regarding claim 27, the combination of McCarthy and Priyadarshi, further teaches the apparatus, wherein the second circuitry is to dynamically set the plurality of quantization levels (McCarthy, FIG. 1, paragraphs 0012-0015, FIG. 2, PS4-PS7, paragraph 0019, lines 10-15), further based on a current operational phase of the 
Regarding claim 28, McCarthy further discloses the apparatus, wherein the second circuitry is to dynamically set a number of quantization levels in the plurality of quantization levels (reduced number of quantized levels after adaptation by cap analyzer shown in FIG. 1 – paragraph 0015, lines 4-10).
Regarding claim 29, McCarthy further discloses the apparatus, wherein the second circuitry is to dynamically set values of individual quantization levels in the plurality of quantization levels (large step notch 28 in FIG. 1 represents an updated value of power cap quantization level – paragraph 0015, lines 4-10).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy, US Patent Appl. Pub. No. 2012/0096248 in view of Priyadarshi et al., US Patent Appl. Pub. No. 2017/0192484, and further in view of Hofmann et al., US Patent Appl. Pub. No. 2013/0064337.
Regarding claim 30, McCarthy and Priyadarshi disclose the apparatus, as per claim 26.
McCarthy and Priyadarshi do not specifically state the first circuitry is to apply a hysteresis delay which is set dynamically by the second circuitry.
Hofmann teaches an apparatus (processor based device – paragraph 0050, lines 1-4) with clock gating (for power conservation) based on adaptive hysteresis timer (FIG(s) 1 and 4, Abstract, paragraph 0001), wherein upon monitoring during execution 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described apparatus and functionality, as suggested by Hofmann with the apparatus disclosed by McCarthy and Priyadarshi in order to implement the first circuitry is to apply a hysteresis delay which is set dynamically by the second circuitry. One of ordinary skill in the art would be motivated to do so in order to ensure good performance while achieving power savings.
Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive.
With respect to claim 21, the Applicant merely states that there is nothing in Priyadarshi or McCarthy to teach or suggest to combine their concepts to arrive at the feature of claim 21 of "the first circuitry to adaptively update the plurality of quantization levels based on the estimated operational phase of the component and on a future operational phase of the component." The same was indicated for independent claim 26.

McCarthy clearly discloses “As computer 10 is operated at the selected power vs. performance configuration, power consumption is monitored by power meter 22.  The resulting readings are provided to cap analyzer 14” (computer’s operation that is continuous/during computer’s runtime, paragraph 0012). McCarthy further discloses the cap analyzer 14 (the first circuitry) adjusting the power caps responsive to the measured reading (which is also a continuous and adaptive response process – FIG. 1, paragraphs 0013-0015, FIG. 2, PS4-PS6, loopback from PS7-PS1).
Priyadarshi is only used to cure the deficiency in McCarthy regarding the condition for the dynamic adjustments – i.e. adjustments based on estimation of the current operational phase and/or the future operational phase of the component/processor and to account for respective second/third circuitry providing the estimation (as indicated above under the rejection of claims 21 and 26).
Accordingly, the combination of McCarthy and Priyadarshi discloses the argued claim language.
Therefore, the rejection of claims 21 and 23-30 is maintained, as addressed in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186